Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 16-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17, 24, 26 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata et al.,  US 2013/0176502.
Regarding claim 16, Nagata discloses a display device for connecting to a wireless communication network, the display device comprising: 
a display (figure 7); 
one or more wireless communication modules (figure 7); and 
a controller (figure 7) configured to: 
display, via the display, an authentication manner for authenticating a mobile terminal that is connected to the wireless communication network by connecting the mobile terminal via the one or more wireless communication modules (figure 6, paragraph 58); 
receive, via the one or more wireless communication modules, wireless communication connection information including an access information for connection to the wireless communication network from the mobile terminal after authenticating the mobile terminal according to the authentication manner (figure 6 paragraph 59); and 
establish, via the one or more wireless communication modules, a wireless communication connection to the wireless communication network based on the received wireless communication connection information (figure 5, paragraph 55-56); and
receive, via the establish wireless communication connection, a command from the mobile terminal (paragraph 53).  

Regarding claim 17, Nagata discloses the display device of claim 16, wherein the controller is further configured to determine whether an input authentication information received from the mobile terminal is matched with an output authentication information displayed on the display (paragraph 59).  

Claim 31 is rejected on the same grounds as claim 17.

Regarding claim 24, Nagata discloses the display device of claim 16, wherein the controller is further configured to display, via the display, a video, and wherein a related video is displayed at the mobile terminal in response to a command for displaying the related video received at the mobile terminal.  

Regarding claim 26, Nagata discloses the display device of claim 16. wherein the controller is further configured to receive, from the mobile terminal, account information for linking an account of the display device with an account of the mobile terminal (figure 3a-3f; paragraph 40).

Regarding claim 30, Nagata discloses a method of connecting a display device to a wireless communication, the method comprising: 
connecting, via a short-range wireless communication, to a mobile terminal (paragraph 28);
determining whether wireless communication connection information is stored in a memory of the display device (paragraph 55); 
based a determination that the memory does not include wireless communication connection information stored therein, displaying an authentication manner for authenticating the mobile terminal that is connected to the wireless communication network (paragraph 58); 
receiving, via the short-range wireless communication, wireless communication connection information including an access information for connection to the wireless communication network from the mobile terminal after authenticating the mobile terminal  according to the authentication manner (figure 6 paragraph 59); and
establishing a wireless communication connection to the wireless communication network based on the received wireless communication connection information (figure 5, paragraph 55-56); and 
receiving, via the established wireless communication connection, a command from the mobile terminal (paragraph 53).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over the Nagata in view of Lugial et al., US 2021/0092167.
Regarding claim 18, Nagata discloses the display device of claim 16.
Nagata is silent about display an image indicating a region of the display device where the mobile terminal is to be position; sense, vis one or more wireless communication modules, the mobile terminal at the indicated region; and determine whether an input authentication information is matched with an output authentication information displayed on the display.  
In an analogous art, Lugial discloses the displayed authentication manner comprises an image indicating a region of the display device where the mobile terminal is to be positioned, and the mobile terminal is authenticated based on sensing the mobile terminal at the indicated region and determine whether an input authentication information is matched with an output authentication information displayed on the display (paragraph 48).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Nagata’s device with the teachings of Lugial. The motivation would have been to increase security for the benefit of preventing piracy.

Claim 32 is rejected on the same grounds as claim 18.

Claim 19, 27-29 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over the Nagata in view of Honda et al., US 2018/0288660.
Regarding claim 19, Nagata discloses the display device of claim 16, wherein the controller is configured to perform, via the one or more wireless communication modules, wireless communication with the mobile terminal before establishing the connection to the wireless communication network, and perform, via the one or more 3 Attorney Docket No. 3110-3232wireless communication modules, wireless communication with the mobile terminal (paragraph 28).  
Nagata is silent about using a wi-fi after connection and Bluetooth Low Energy (BLE) connection before the connection.
In an analogous art, Honda discloses the controller is configured to perform, via the one or more wireless communication modules, wireless communication with the mobile terminal through a Bluetooth Low Energy (BLE) connection before establishing the connection to the wireless communication network, and perform, via the one or more 3 Attorney Docket No. 3110-3232wireless communication modules, wireless communication with the mobile terminal through a Wi-Fi connection after establishing the connection to the  wireless communication network (paragraph 76,84, 92 and 104).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Nagata’s device with the teachings of Honda. The motivation would have been to give the user the best possible signal for the benefit of providing quality of service.

Claims 27 and 33 are rejected on the same grounds as claim 19.

Regarding claim 28, Nagata and Honda disclose the display device of claim 27, further comprising a memory, wherein the controller is further configured to store the wireless communication connection information in the memory (Nagata paragraph 55; Honda paragraph 56, 75 and 103).  

Claim 34 is rejected on the same grounds as claim 28.

Regarding claim 29, Nagata and Honda disclose the display device of claim 28, wherein the controller is further configured to establish connection to the wireless communication network based on wireless communication connection information stored in the memory for a next connection occasion without receiving wireless communication connection information from the mobile terminal (Nagata paragraph 55; Honda paragraph 56, 75 and 103).  

Claim 35 is rejected on the same grounds as claim 29.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the Nagata in view of Woo et al., US 2012/0213134.
Regarding claim 20, Nagata discloses the display dev ice of claim 16.
Nagata is silent about the controller is configured to perform, via the one or more wireless communication modules, wireless communication with the mobile terminal through a Bluetooth Low Energy (BLE) connection when the mobile terminal is in a power-off standby state.  
In an analogous art, Woo discloses the controller is configured to perform, via the one or more wireless communication modules, wireless communication with the mobile terminal through a Bluetooth Low Energy (BLE) connection when the mobile terminal is in a power-off standby state (paragraph 76,84, 92 and 104).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Nagata’s device with the teachings of Woo. The motivation would have been to save energy for the benefit of having more battery power when needed.

Claims 21 and 36 is rejected under 35 U.S.C. 103 as being unpatentable over the Nagata in view of Le Guen et al., US 2015/0100618.
Regarding claim 21, Nagata discloses the display device of claim 16.
Nagata is silent about the controller is further configured to receive, from the mobile terminal, wireless communication connection information according to another wireless communication network based on the mobile terminal receiving a command for changing the wireless communication network to the another wireless communication network.  
In an analogous art, Le Guen discloses the controller is further configured to receive, from the mobile terminal, wireless communication connection information according to another wireless communication network based on the mobile terminal receiving a command for changing the wireless communication network to the another wireless communication network (paragraph 109).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Nagata’s device with the teachings of Le Guen. The motivation would have been to give the user the best possible signal for the benefit of providing quality of service.

Claim 36 is rejected on the same grounds as claim 21.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over the Nagata in view of Park, US 2018/0270442.
Regarding claim 22, Nagata discloses the display device of claim 16,
Nagata is silent about the controller is further configured to display, via the display, a video while an electronic program guide (EPG) is displayed at the mobile terminal in response to a command for displaying the EPG.  
In an analogous art, Park discloses the controller is further configured to display, via the display, a video while an electronic program guide (EPG) is displayed at the mobile terminal in response to a command for displaying the EPG (figures 18a-19b; paragraph 204-209).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Nagata’s device with the teachings of Park. The motivation would have been to give an unobstructed view of the video for the benefit of helping the viewing impaired.

Regarding claim 23, Nagata and Park disclose the display device of claim 22. wherein the controller is further configured to display, via the display, a broadcast reservation notification screen based on a broadcast reservation command received via the EPG at the mobile terminal (Park figures 18a-19b; paragraph 204-209).  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the Nagata in view of Woods et al., US 2013/0179925.
Regarding claim 25, Nagata discloses the display device of claim 16. 
Nagata is silent about the controller is further configured to display, via the display, a mirrored image of a screen of the mobile terminal in response to a mirroring command received via a remote control.  
In an analogous art, Woods discloses the controller is further configured to display, via the display, a mirrored image of a screen of the mobile terminal in response to a mirroring command received via a remote control (paragraph 119).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Nagata’s device with the teachings of Woods. The motivation would have been to give provide a bigger screen for the benefit of helping the viewing impaired.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over the Nagata in view of Barathan et al., US 2020/0204673.
Regarding claim 37, Nagata discloses the display device of claim 16. 
Nagata is silent about the controller is further configured to; control, via the wireless communication network, registered internet of things(IoT) based on the account information of the mobile terminal.  
In an analogous art, Barathan discloses the controller is further configured to; control, via the wireless communication network, registered internet of things(IoT) based on the account information of the mobile terminal (paragraph 19).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Nagata’s device with the teachings of Barathan. The motivation would have been to give the user an opportunity to control devices remotely for the benefit of providing quality of service.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM


						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421